DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species a in the reply filed on 11/10/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the non-rigid object" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14, 16-20, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Scharlack et al. (US 7,362,890) in view of Daon et al. (US 2014/0126767).
Scharlack shows a computer readable medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising receiving, by the processing device, intraoral scan data comprising a plurality of intraoral images of a dental site generated during scanning of the dental site by an intraoral scanner (col. 4, line 64 – col. 5, line 13), one or more objects having been applied to the dental site prior to the scanning of the dental site (recognition object in images; col. 4, line 64 – col. 5, line 13), wherein at least two intraoral images of the plurality of intraoral images comprise representations of the one or more objects (col. 9, line 63 – col. 10, line 11 for instance); performing, by the processing device, registration between the plurality of intraoral images (col. 4, line 64 – col. 5, line 13; object has known size and dimension; col. 8, lines 8-11; col. 4, line 64 – col. 5, line 13); generating a three-dimensional (3D) model of the dental site using the plurality of intraoral images that have undergone registration, the 3D model of the dental site comprising a representation of the one or more objects that were applied to the dental site prior to the scanning of the dental site and outputting the generated 3D model to a display (col. 4, line 64 – col. 5, line 13).  However, Scharlack fails to show wherein the object includes ink markings.
Daon similarly teaches image registration wherein the object applied to the dentition has markings that may be from ink ([0066] for instance).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Scharlack’s method by utilizing the ink markings in order to utilize known alternative object shapes in the art and allow for calculation of surface curvatures based on the deformation of the object’s pattern ([0096], [0099] for instance).
With respect to claim 2, the operations further comprising: using the representations of the one or more ink markings in the at least two intraoral images in performing the registration (objects used for registration).  With respect to claim 3, wherein the one or more ink markings provide at least one of an optical or geometrical reference point for performing the registration between the at least two intraoral images and wherein using the representations of the one or more ink markings in performing the registration comprises aligning a first representation of at least a first portion of the one or more ink markings in a first intraoral image of the at least two intraoral images with a second representation of at least a second portion of the one or more ink markings in a second intraoral image of the at least two intraoral images (Scharlack shows this as detailed above regarding registration).  With respect to claim 4, wherein the one or more ink markings comprise a pattern of ink that has been temporarily stamped or tattooed onto a gingival surface (marker 12 including the ink may either be stamped/applied to the fiducial key 10 or directly onto the target as discussed in [0099] of Doan).  With respect to claim 5, wherein the one or more ink markings comprise a stamp having a known two-dimensional (2D) shape (pattern is known).  With respect to claim 6, wherein the stamp partially deforms based on a shape of an area on which the stamp was applied, and wherein partial deformation of the non-rigid object deforms the known 2D shape (as detailed in [0099] of Doan above).  With respect to claim 8, wherein the one or more ink markings comprise a plurality of ink markings spread apart over an edentulous region of the dental site (ink must be spread in order to form a pattern).  With respect to claim 9, wherein the one or more ink markings have a known color and wherein the known color is usable to identify the one or more ink markings in the at least two intraoral images (the ink must have a color in order to be visible and the color is what would be visible in the images).  With respect to claim 10, the operations further comprising: identifying a spatial relationship between a plurality of features of the dental site, determining that a region of the dental site comprises one or more missing teeth, determining that the region of the dental site lacks features suitable for scanning of the dental site (missing teeth where implants are located; objects placed “particularly in areas within the image field that have low feature definition” of Scharlack); computing an optimal location within the region for placement of the one or more ink markings based on the one or more missing teeth and a field of view of the intraoral scanner (placement of object on the implant for instance of Scharlack); and indicating the optimal location within the region for placement of the one or more ink markings (before placement thereof; these steps appear to simply describe the mental steps taken when placing an object in the image field with low feature definition of Scharlack).
System claims 11-12, 14, 16-20, 22-25 are rejected similarly to the above, but with non-rigid indicia instead of ink ([0096], pattern used in image registration, [0099] also discusses deforming the pattern).  With respect to claim 14, wherein the one or more non-rigid indicia comprise one or more stickers applied to the dental site (marker 12 of Daon which is equivalent to a sticker is either applied to the fiducial marker or directly).
System claim 26 is rejected similarly to claim 11 since it is a more broad version of that claim.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scharlack in view of Daon as applied to claims 1 and 14 above, and further in view of Cohen et al. (US 2010/0290693).
Scharlack/Daon discloses the device as previously described above, but fails to show subtracting the representation of the one or more ink markings/non-rigid indicia from the 3D model.
Cohen similarly teaches a method of medical imaging having subtracting the representation of an object/marker from the image based on known properties and interpolating a surface portion of the site where the object was based on data from around the site ([1010]). It is noted that this inpainting technique is an established imaging technique in the art for interpolating surrounding image data to subtract the object/marker. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Scharlack/Daon's method by having the inpainting step as taught by Cohen in order to remove elements from the image as naturally as possible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772